Citation Nr: 0105318	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  95-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957.

This appeal arises from a July 1991 rating decision which 
denied entitlement to a disability rating in excess of 
10 percent for the veteran's service-connected right knee 
disability.  The veteran perfected a timely appeal to the 
Board of Veterans' Appeals (Board) in August 1991.  The 
rating was increased to 20 percent by hearing officer 
decision of June 1992, effective in May 1991, reflecting the 
initial claim for an increased rating.  The veteran's appeal 
has remained active since the initial May 1991 claim. 

This appeal was previously before the Board in May 1997.  At 
that time, the Board held that entitlement to a disability 
rating in excess of 20 percent for right knee disability was 
not warranted.  The veteran perfected a timely appeal of the 
May 1997 decision to the United States Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  By order dated in 
January 1998, the Court vacated the Board's May 1997 
decision, in accordance with a Joint Motion for Remand, filed 
by both parties in the case.  The Court did not retain 
jurisdiction over the matter.  

By remands dated in June 1998 and June 1999, the Board 
returned the appeal to the RO for additional evidentiary and 
procedural development.  Following such development, the case 
has now been returned to the Board for appellate review.  By 
rating action of August 2000, the evaluation assigned was 
increased to 30 percent, effective from April 1991.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Residuals of a right knee meniscectomy result in severe 
recurrent subluxation and/or lateral instability.

3.  Residuals of a right knee meniscectomy include right knee 
arthritis which is documented by X-ray and results in 
objectively-confirmed painful knee motion and additional 
functional limitation due to pain.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 30 percent for right 
knee subluxation and instability is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).

2.  A separate disability rating of 20 percent for right knee 
arthritis documented by X-ray and resulting in objectively-
confirmed painful knee motion and functional limitation is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The RO and the Board 
have a special obligation to provide a statement of reasons 
or bases pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The provisions 
of 38 C.F.R. § 4.10 mandate that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  The Court has held that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

In rating service-connected disability, the provisions of 
38 C.F.R. § 4.1 require that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 mandates that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.  

Under the provisions of Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, rather than added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 
10 percent rating may be assigned for degenerative arthritis 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and a 20 percent 
rating may be assigned for degenerative arthritis with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of knee motion is rated utilizing the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 provides that limitation of flexion to 
60 degrees is rated as noncompensable, limitation of flexion 
to 45 degrees is rated as 10 percent disabling, limitation of 
flexion to 30 degrees is rated as 20 percent disabling, and 
limitation of flexion to 15 degrees is rated as 30 percent 
disabling.  Diagnostic Code 5261 provides that limitation of 
extension to 5 degrees is rated as noncompensable, limitation 
of extension to 10 degrees is rated as 10 percent disabling, 
limitation of extension to 15 degrees is rated as 20 percent 
disabling, limitation of extension to 20 degrees is rated as 
30 percent disabling, limitation of extension to 30 degrees 
is rated as 40 percent disabling, and limitation of extension 
to 45 degrees is rated as 50 percent disabling.  Plate II in 
38 C.F.R. § 4.71 provides a pictorial depiction of knee 
flexion and extension between zero and 140 degrees.

In a recent precedent opinion pertaining to the rating of 
knee disabilities, the VA General Counsel provided a 
discussion of the interplay between these different 
regulations and the part-specific diagnostic codes in the 
rating schedule.  VAOPGPREC 9-98 (August 14, 1998).  The 
General Counsel held that diagnostic codes involving 
disability ratings for limitation of motion of a part of the 
musculoskeletal system do not subsume sections 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
General Counsel also held that limitation of motion in the 
affected joint or joints is a common manifestation of 
arthritis, and that the Court has indicated that Diagnostic 
Code 5003 is to be "read in conjunction with" section 4.59 
and that Diagnostic Code 5003 is "complemented by" section 
4.40.  See Hicks v Brown, 8 Vet. App. 417, 420-21 (1995).  
Thus, sections 4.40, 4.45, and 4.59 are all applicable in 
evaluating arthritis.

The same General Counsel opinion held that in applying 
sections 4.40, 4.45, and 4.59, rating personnel must consider 
the claimant's functional loss and clearly explain what role 
the claimant's assertions of pain played in the rating 
decision.  Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  
See also Quarles v. Derwinski, 3 Vet. App. 129, 140 (1992) 
(section 4.45 requires analysis of effect of pain on the 
disability).  The functional loss due to pain is to be rated 
at the same level as the functional loss where motion is 
impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Under section 4.59, painful motion is considered 
limited motion even though a range of motion is possible 
beyond the point when pain sets in.  Hicks, 8 Vet. App. at 
421.

Impairment of either knee with slight recurrent subluxation 
or lateral instability, warrants a 10 percent evaluation.  A 
20 percent evaluation requires moderate recurrent subluxation 
or lateral instability, while a 30 percent evaluation may be 
assigned upon a showing of severe recurrent subluxation or 
lateral instability.  38 C.F.R. Part 4, Diagnostic Code 5257.  

In addition, removal of semilunar cartilage, when 
symptomatic, warrants a 10 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5259.  Ankylosis of the knee warrants 
the assignment of ratings between 30 and 60 percent, based on 
the angle of flexion.  38 C.F.R. Part 4, Diagnostic Code 
5256.  

However, the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities at or 
below the knee shall not exceed a 60 percent disability 
rating, as provided by 38 C.F.R. § 4.71a, Diagnostic Code 
5162.

During service, the veteran tore the medial meniscus of his 
right knee when he tripped over a fence while on field 
maneuvers.  A meniscectomy was performed in June 1956 
followed by physical therapy.  The report of the general 
medical examination conducted prior to the veteran's 
separation from service reveals that his musculoskeletal 
system and lower extremities were deemed to have been normal 
at that time.  Service connection for residuals of a right 
meniscectomy was granted following the veteran's discharge 
from service.  A 10 percent disability rating was assigned at 
that time, reflecting findings on examination of crepitation 
in the knee, restriction of leg rotation and patellar 
mobility, along with mild forward displacement of the upper 
end of the flexed right leg.  The disability rating was 
increased to 20 percent based upon a showing of greater 
disability effective in 1991.

As noted above, the Board most recently remanded the 
veteran's appeal for a higher disability rating in June 1999.  
Pursuant to that remand, the RO again increased the 
disability rating assigned to the veteran's service-connected 
right knee disability to 30 percent.  In reaching this 
conclusion, the RO found that the veteran suffered from 
severe recurrent subluxation or lateral instability of his 
right knee and assigned a 30 percent rating under the 
provisions of Diagnostic Code 5257.  As set forth above, a 
30 percent rating is the maximum rating assignable for 
recurrent subluxation or lateral instability under Diagnostic 
Code 5257.

The veteran's representative argues that the RO's approach 
was correct, but not comprehensive in that the veteran is 
currently rated only for subluxation and instability of the 
right knee.  Because the veteran also suffers from right knee 
arthritis which has been medically-identified as having 
resulted from the meniscectomy in service, the representative 
asserts that a separate rating for right knee arthritis is 
warranted.  In fact, several opinions demonstrate that all of 
his currently-shown right knee impairment is directly related 
to the original surgery in service.  

Upon review, the Board agrees.  The 30 percent disability 
rating for right knee subluxation and instability appears to 
comport with the evidence of record and equitably reflect the 
impairment resulting from instability which the veteran has 
demonstrated.  It is our opinion that the criteria for rating 
subluxation and instability set forth in Diagnostic Code 5257 
do not overlap with the criteria for rating arthritis of the 
knee set forth in Diagnostic Codes 5003, 5260, and 5261.  
Furthermore, the symptomatology resulting from the 
subluxation and instability is separate and distinct from 
that resulting from the knee arthritis, although all symptoms 
are related to the service-connected surgery residuals.  
Thus, separate ratings may be properly assigned without 
violating the anti-pyramiding provisions of 38 C.F.R. § 4.14.  
In assigning the proper rating, then the VA must seek to 
accurately reflect the actual level of impairment arising 
from a disability.  "The critical element [in determining 
whether appellant's disabilities may be rated separately] is 
[whether any] of the symptomatology for any one of these . . 
. conditions is duplicative of or overlapping with the 
symptomatology of the other . . . conditions."  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Thus, it is the task of 
the VA to assign a combined disability rating that is 
reflective of the veteran's entire right knee disability 
picture.

Review of the voluminous medical evidence of record reflects 
a picture of gradual deterioration of the veteran's right 
knee and his ability to cope with its limitations throughout 
the period of time this case has been in appeal status.  
Chronic right knee pain is reflected throughout the time 
frame at issue, with the veteran making multiple trips to the 
emergency room complaining of extreme knee pain.  In the 
early 1990s, he underwent physical therapy to strengthen the 
muscles around the knee in the apparent attempt to reduce his 
dependence upon pain medication.  The physical therapy was 
discontinued as the veteran developed other, non-related 
medical problems which required greater attention, however.  
Since that time, he has continued to require pain medication 
for right knee pain.  More recently, the records contains 
numerous physicians' opinions to the effect that the 
veteran's right knee is so severely impaired that a total 
right knee arthroplasty would be the best treatment for the 
knee.  However, these same records also reveal that the 
veteran's physicians have deemed surgery not to be a good 
option in light of the veteran's overall poor health, 
especially heart problems and respiratory problems which 
render him a poor surgical candidate.  Thus, he continues to 
take pain medication to address the knee problems.

That the veteran has arthritis in his right knee is well-
documented by X-ray reports of record.  That the arthritis is 
related to the meniscectomy in service is shown by several 
medical opinions of record.  As noted above, degenerative 
arthritis established by X-ray findings is rated on the basis 
of the resulting limitation of motion in the joint.  When the 
limitation of motion of the joint involved is noncompensable 
under the appropriate Diagnostic Code, a rating of 10 percent 
is for application.  Over the time period at issue, the 
veteran's range of right knee motion has been measured as 
follows:  0-130 degrees in November 1993, 10-130 degrees in 
June 1996, 26-81 degrees in April 1998, and 10-130 degrees in 
October 1998.  Additionally, an examination addendum dated in 
July 2000 identifies the veteran's range of right knee motion 
as 0-125 degrees.  The same addendum clarifies that the 
veteran's range of right knee motion is not diminished during 
flare-ups of symptomatology.  Applying the criteria in 
Diagnostic Codes 5260 and 5261 to these measurements, it is 
clear that the veteran's range of right knee motion is not 
limited to the extent that a compensable rating would be 
warranted.  Thus, by operation of law, a 10 percent 
disability rating for arthritis in the right knee resulting 
in objectively-confirmed painful motion is warranted.  

Our analysis is not complete at this point, however.  
Governing regulations dictate that an emphasis be placed upon 
the limitation of activity imposed by each disability in 
reaching an overall rating.  See 38 C.F.R. § 4.1.  
Furthermore, as explained above, the Board has a special 
obligation to provide a statement of reasons or bases 
pertaining to the provisions of 38 C.F.R. § 4.40 in rating 
cases involving pain.  In this case, the evidence shows that 
the veteran has increasing difficulty walking more than a 
couple of blocks due to right knee pain and that his pain 
increases upon weight-bearing and that all movements of his 
knee are accompanied by guarding.  According to a recent VA 
examiner, his knee pain interferes with walking, squatting, 
climbing stairs, and descending stairs.  Furthermore, the 
medical evidence objectively shows the veteran has pain upon 
manipulation of the knee, and has atrophy of his right 
quadriceps muscle, which demonstrates disuse and functional 
impairment due to pain.  In the September 1999 VA examination 
addendum, the VA examiner commented that the ability of the 
veteran to perform average employment in the civil occupation 
is grossly undermined as he is unable to squat, stand on his 
knees for more than half hour, or to walk any distance beyond 
a few blocks.  The July 2000 VA examination addendum 
specifies that additional functional right knee limitation 
during flare-ups is caused by pain.  

Based upon these findings and the legal considerations 
outlined above, it is the opinion of the Board that the 
veteran's pain related to right knee arthritis is of such 
significance as to be analogous to additional functional 
limitation of motion.  The limitation on the veteran's 
ability to squat and climb stairs is especially illustrative 
of functional limitation of knee motion, but the pain upon 
weight-bearing and walking results in functional limitations 
as well.  That the veteran has demonstrated right quadriceps 
atrophy is uncontrovertible evidence of limitation of leg 
function over a considerable period of time.  Therefore, it 
is appropriate to assign an additional 10 percent for 
functional limitation due to pain under the provisions of 
Diagnostic Code 5003.  Thus, we hold that the functional 
right knee impairment caused by arthritis is analogous to a 
20 percent disability rating under Diagnostic Code 5003.  

It is the judgment of the Board that a higher disability 
rating for functional limitation due to pain caused by right 
knee arthritis is not warranted in the absence of more severe 
symptomatology.  As explained above, the combined rating for 
disabilities of a single extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  In this case, if the veteran's 
right knee disabilities were deemed to result in so much 
impairment as to be analogous to an amputation at the knee, a 
60 percent disability rating would be the maximum assignable 
under the rating schedule.  38 C.F.R. § 4.71a, Diagnostic 
Code 5162.  The medical evidence in the instant case reveals 
that the veteran suffers a large amount of impairment from 
his right knee disabilities, as is reflected by the Board's 
assignment of two separate disability ratings, for 30 percent 
and 20 percent, respectively; but does not show a level of 
impairment which could be considered analogous to amputation.  
For example, the veteran is able to walk two blocks on the 
knee, and is able to stand on the knee for up to a half hour 
continuously.  He enjoys almost full range of right knee 
motion and is being compensated at the maximum rate for 
subluxation and instability of the knee.  Furthermore, his 
treating physicians have indicated that the condition of his 
knee could be improved with surgery, but that surgery is 
contra-indicated by his overall health condition, unrelated 
to the knee itself.  Under these circumstances, the two 
separate ratings of 30 percent and 20 percent most nearly 
approximate the significant level of disability shown and a 
higher disability rating would be inappropriate.

Thus, the Board concludes that the 30 percent disability 
rating already assigned under the provisions of Diagnostic 
Code 5257 is appropriate and that the evidence supports a 
grant of a separate 20 percent disability rating for 
functional impairment resulting from right knee arthritis but 
that the preponderance of the evidence is against the 
assignment of a disability rating in excess of 20 percent 
under the provisions of Diagnostic Code 5003.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 [Pub. L. No. 106-475, 
114 Stat. 2096 (2000)], as those provisions impact upon the 
adjudication of the veteran's current claim.  However, 
following a thorough review of the record, the Board is 
satisfied that the VA has met its duty to assist the veteran 
in the development of all facts pertinent to his claim.  This 
is to say that pursuant to two Board remands, the VA has made 
all reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim, including the 
scheduling of VA examinations and the obtaining of medical 
opinions.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist him mandated by the aforementioned legislation.


ORDER

A disability rating in excess of 30 percent for right knee 
subluxation and instability is denied.

A separate disability rating of 20 percent for right knee 
arthritis is granted, subject to the laws and regulations 
governing awards of monetary benefits.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)


 

